 

This Second Lien Secured Term Note is subject to the terms of that certain
Subordination Agreement, dated as of March 13, 2014, between Lender, Hercules
Technology Growth Capital, Inc., Glori Energy Inc. and Glori California Inc.
(the “Subordination Agreement”)

 

SECOND LIEN SECURED TERM NOTE

 

March 13, 2014

 

For value received, GLORI ENERGY INC., a Delaware corporation (the “Borrower”),
hereby unconditionally promises to pay to the order of E.W. HOLDINGS INC., a
corporation organized under the laws of Ontario, Canada (the “Lender”), in full
in immediately available funds the principal amount of FOUR MILLION U.S. DOLLARS
($4,000,000) (or such other amount that may at any time be outstanding
hereunder), on or prior to the Maturity Date, together with all fees and
interest then due and payable under this Second Lien Secured Term Note (this
“Note”).

 

All payments under this Note shall be made in lawful money of the United States,
in immediately available funds and without set-off, deduction or counterclaim in
accordance with Lender’s instructions.

 

1.    Definitions and Interpretation.

 

(a)          Definitions. Capitalized terms used but not defined herein shall
have the following respective meanings:

 

“Acquisition” means the acquisition by GEP of the “Properties” as such term is
defined in the Acquisition Agreement.

 

“Acquisition Agreement” means that certain Purchase and Sale Agreement, dated as
of February 3, 2014, as amended, by and between Petro-Hunt, L.L.C., a Texas
limited liability company, as Seller, and Glori Holdings Inc., a Delaware
corporation, as Purchaser, evidencing the purchase and sale of certain oil and
gas Properties, and other related Properties, by Glori Holdings Inc., and any
ancillary documents executed therewith, as the same is contemplated to be
assigned by Glori Holdings Inc. to GEP prior to the closing of the Acquisition.

 

“Affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person and, if such Person is an individual, any member of the immediate family
(including parents, spouse and children) of such individual and any trust whose
principal beneficiary is such individual or one or more members of such
immediate family and any Person who is controlled by any such member or trust.
As used in this definition, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).

 

 

 

 

“Business Day” shall mean any day on which commercial banks are not authorized
or required to close in Houston, Texas or Toronto, Ontario, Canada.

 

“Change of Control” means any (i) reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of any Obligor, sale or exchange of outstanding shares (or similar
transaction or series of related transactions) of an Obligor in which the
holders of such Obligor’s outstanding shares immediately before consummation of
such transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, retain
shares representing more than fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether such Obligor is the surviving
entity, or (ii) sale or issuance by a Obligor of new shares of Preferred Stock
of such Obligor to investors, none of whom are current investors in such
Obligor, and such new shares of Preferred Stock are senior to all existing
Preferred Stock and common stock with respect to liquidation preferences, and
the aggregate liquidation preference of the new shares of Preferred Stock is
more than fifty percent (50%) of the aggregate liquidation preference of all
shares of Preferred Stock of such Obligor; provided, however, neither an Initial
Public Offering nor a reorganization in which the stock of a Obligor is sold or
transferred to another Obligor nor the conversion of any series of preferred
stock of a Obligor existing on the date hereof shall constitute a Change in
Control.

 

“Claim” shall mean any and all judgments, claims, causes of action, demands,
lawsuits, suits, proceedings, investigations of Government Authorities or
audits, losses, assessments, fines, penalties, administrative orders,
obligations, costs, expenses, liabilities and damages (whether actual,
consequential or punitive), including interest, penalties, reasonable attorney’s
fees, disbursements and costs of investigations, deficiencies, levies, duties
and imposts.

 

“Closing Date” shall mean the date on which this Note is executed and delivered
by the Obligors and the Lender and all of the conditions precedent set forth in
Section 6(a) shall have been satisfied (or waived by the Lender).

 

“Collateral” has the meaning given to it in Section 9(a).

 

“Default” shall mean an Event of Default or an event or condition which, with
the giving of notice, lapse of time or upon a declaration or determination being
made (or any combination thereof), would become an Event of Default.

 

“Default Interest Rate” shall mean a rate per annum equal to (i) three percent
(3%), plus (ii) the interest rate then in effect pursuant to Section 3.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Event of Default” shall have the meaning assigned to such term in Section 9.

 

“GEP” has the meaning assigned to such term in Section 8(a).

 

“Governmental Approvals” shall mean (a) any authorizations, consents, approvals,
licenses, rulings, permits, tariffs, rates, certifications, filings, plans,
variances, claims, orders, judgments, or decrees, or (b) any required notice or
application to, any declaration of, or with, or any registration by, or with,
any relevant Government Authority.

 

2

 

 

“Government Authority” shall mean any foreign or domestic federal, state or
local government or political subdivision thereof or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and having jurisdiction over the Person or matters in
question.

 

“Government Rule” shall mean any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive, requirement of, or other governmental restriction or any
similar binding form of decision of or determination by, or any binding
interpretation or administration of any of the foregoing by, any Government
Authority, including all common law, whether now or hereafter in effect.

 

“Hercules” means Hercules Capital Funding Trust 2012-1, acting through its
authorized servicer Hercules Technology Growth Capital, Inc.

 

“Hercules LSA” means the Loan and Security Agreement, dated as of June 11, 2012,
among the Borrower, Glori California Inc., Glori Holdings Inc., Glori Oil
(Argentina) Limited and Hercules, as amended by Amendment No. 1 thereto dated as
of June 27, 2013 and Amendment No. 2 thereto dated as of March 13, 2014, and as
further amended, supplemented or modified from time to time and after giving
effect to any consents, waivers or forbearances granted by Hercules thereunder
from time to time.

 

“Initial Public Offering” means the initial offering of the Borrower’s common
stock pursuant to a registration statement under the Securities Act of 1933
filed with and declared effective by the Securities and Exchange Commission.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

 

“Loan” has the meaning assigned to such term in Section 2(a).

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, prospects or condition (financial or
otherwise) of the Obligors; or (ii) the ability of the Obligors to perform their
obligations in accordance with the terms of this Note, or the ability of Lender
to enforce any of its rights or remedies with respect to this Note; or (iii) the
Collateral or Lender’s Liens on the Collateral or the priority of such Liens.

 

“Maturity Date” shall mean the earlier of (i) March 14, 2016; or (ii) the date
on which the maturity of the Loan is accelerated pursuant to Section 10.

 

“Merger” means the business combination or consolidation of Infinity Cross
Border Acquisition Corporation, a British Virgin Islands company, with and into
the Glori Acquisition Inc., pursuant to the terms and subject to the conditions
of the Merger Agreement.

 

3

 

 

“Merger Agreement” means that certain Merger and Share Exchange Agreement, dated
as of January 8, 2014, as amended by that certain First Amendment, dated as of
February 20, 2014, as further amended, supplemented, or modified, by and between
Infinity Cross Border Acquisition Corporation, a British Virgin Islands company,
as the Parent, Glori Acquisition Inc., as the Purchaser, Glori Merger
Subsidiary, Inc., a Delaware corporation, as Merger Sub, Infinity-C.S.V.C
Management Ltd., as the INXB Representative, and the Borrower, as the Company.

 

“Obligors” shall mean, collectively, the Borrower and Glori California Inc., a
Delaware corporation (which is an Obligor hereunder solely for purposes of
Sections 7(b), 7(c), 7(d) and 9).

 

“Permitted Lien” shall mean (a) any liens created pursuant to this Note,
(b) liens imposed by Government Rule for taxes that are not yet due or that are
being contested in good faith by the Borrower and that are secured by a bond
acceptable to the Lender, (c) carrier’s, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like liens imposed by Government Rule,
arising in the ordinary course of business and securing obligations that are not
overdue by more than ninety (90) days or that are being contested in good faith
by the Borrower; (d) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations; (e) cash deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business; (f) liens created by the Hercules LSA;
(f) any liens given on the capital stock or other equity interest held by Glori
Holdings Inc. in GEP to Stellus Capital Investment Corporation and (g) such
other liens or imperfections in title that would not, individually or in the
aggregate, materially detract from the value or use of the subject assets.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Preferred Stock” shall mean at any given time any equity security issued by an
Obligor that has any rights, preferences or privileges senior to such Obligor’s
common stock.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which a Borrower owns or controls 50% or
more of the outstanding voting securities, but specifically excluding GEP. For
the avoidance of doubt it is agreed that GEP shall not be treated as a
“Subsidiary” for the purposes of the covenants set forth in Section 8 of this
Note.

 

4

 

  

(b)          Certain Rules of Interpretation. In this Note, unless otherwise
indicated, the singular includes the plural and plural the singular; words
importing any gender include the other gender; references to statutes or
regulations are to be construed as including all statutory or regulatory
provisions consolidating, amending or replacing the statute or regulation
referred to; references to “writing” include printing, typing, lithography and
other means of reproducing words in a tangible visible form; the words
“including,” “includes” and “include” shall be deemed to be followed in each
instance by the words “without limitation”; references to articles, sections (or
subdivisions of sections), exhibits, annexes or schedules are to this Note;
references to agreements and other contractual instruments shall be deemed to
include all subsequent amendments, extensions and other modifications to such
agreements or instruments (without, however, limiting any prohibition on any
such amendments, extensions and other modifications by the terms of this Note);
and references to Persons include their respective permitted successors and
assigns and, in the case of any government authorities, Persons succeeding to
their respective functions and capacities.

 

2.     Loan; Prepayments.

 

(a)          The Lender agrees, on and subject to the terms and conditions set
forth in this Note, including the satisfaction by the Borrower, or the waiver by
the Lender, of the conditions precedent set forth in Section 6, to make a loan
to the Borrower on the Closing Date in an amount equal to $4,000,000 (the
“Loan”).

 

(b)          Subject to the provisions of Section 2(d), the Borrower may, at its
option, upon not less than three (3) days’ advance written notice, prepay at any
time, all, or from time to time any part of, the principal amount of this Note.

 

(c)          Subject to the provisions of Section 2(d), no later than the
sixtieth (60th) day after any of the following events, the Borrower shall prepay
the principal amount of this Note in full (with respect to the events described
in the following clauses (i), (ii) and (iii)) or in an amount equal to the net
proceeds received by the Borrower (with respect to the events in described in
the following clauses (iv) and (v)) upon: (i) consummation of the Merger; (ii) a
Change of Control; (iii) a termination of the Merger Agreement prior to
consummation of the Merger; (iv) a sale or other issuance of any equity or debt
securities of the Borrower; provided, that the proceeds thereof shall first be
applied to the amounts outstanding under the Hercules LSA to the extent required
by the Hercules LSA and any remaining proceeds shall be applied to payment
hereunder; and (v) a sale, transfer, conveyance, condemnation, casualty event
relating to or assignment in any fiscal year of $50,000 or more of the assets of
the Borrower (other than sales of Property permitted hereunder and casualty
events fully covered by insurance)); provided, that the proceeds thereof shall
first be applied to amounts outstanding under the Hercules LSA to the extent
required by the Hercules LSA and any remaining proceeds shall be applied to
payment hereunder. In addition thereto and subject to the provisions of Section
2(d), in the event either of the following shall occur, the Borrower shall
prepay this Note in full: (A) the Acquisition is not consummated within 60 days
after the Closing Date or (B) Lender does not receive on or prior to March 31,
2014, the audited consolidated financial statements of the Borrower and its
Subsidiaries.

 

(d)          Optional prepayments pursuant to Section 2(b) and mandatory
prepayments pursuant to Section 2(c) shall be made at the following percentages
of principal amount of this Note so prepaid (herein referred to as the
“Prepayment Percentage”) set forth in the following chart, together with unpaid
interest on the amount so prepaid.

  

5

 

  

Date of Prepayment  Applicable Prepayment Percentage  From the Closing Date
through the date that is 6 calendar months following the Closing Date   110.0%
From the date that is more than 6 calendar months following the Closing Date
through the date that is 8 calendar months following the Closing Date   106.0%
From and after the date that is 8 months following the Closing Date   103.0%

 

3.    Interest. The Borrower hereby agrees to pay to the Lender interest on the
unpaid principal amount of the Loan for the period from and including the date
of the Loan is made to and including the date the Loan shall be paid in full at
the rate equal to (a) twelve percent (12%) per annum from the Closing Date until
the six (6) month anniversary of the Closing Date, and (b) twenty percent (20%)
per annum thereafter. Accrued interest on the Loan shall be payable (a)
quarterly in arrears on the last day of each calendar quarter, commencing March
31, 2014, (b) upon the payment or prepayment of the Loan (but only on the
principal amount so paid or prepaid), and (c) upon the Maturity Date, except
that interest payable at the Default Interest Rate shall be payable from time to
time on demand. Interest on the Loan and on other obligations of the Borrower
shall be computed on the basis of a year of 360 days and actual days elapsed
(including the first day and including the last day) occurring in the period for
which payable.

 

4.    Repayment of the Loan. The Borrower shall repay the entire outstanding
principal amount of the Loan, interest and other amounts then due under this
Note on the Maturity Date.

 

5.    Payment of the Closing Fee. In consideration for funding the Loan, the
Borrower shall pay to the Lender in cash out of the proceeds of the Loan a fee
equal to two percent (2.00%) of the principal amount of the Loan made on the
Closing Date ($80,000), which fee shall be shall be due and payable on the
Closing Date (the “Closing Fee”).

 

6.    Conditions Precedent. The occurrence of the Closing Date and the
obligation of the Lender to make the Loan under this Note are subject to the
receipt by the Lender of each of the agreements and other documents, and the
satisfaction of each of the conditions precedent, set forth below, each of
which, if applicable, shall be in form and substance satisfactory to the Lender
in its sole discretion (unless in each case waived by the Lender):

 

(a)          receipt by the Lender of this Note duly authorized, executed and
delivered by the Borrower and the Lender;

 

(b)          the Lender shall be satisfied that the Borrower has received all
necessary Governmental Approvals necessary to execute and deliver this Note on
or prior to the Closing Date, if any, and copies of any such Governmental
Approvals shall be furnished to Lender; and

 

6

 

 

 

(c)          the Lender shall be satisfied that this Note is secured by a
perfected Lien on the Collateral second in priority only to the liens securing
the Hercules LSA and Permitted Liens, including the filing of any UCC-1
financing statements with the Secretary of State of the State of Delaware.

 

(d)          the representations and warranties set forth in Section 7 shall be
true and correct in all material respects as of the Closing Date;

 

(e)          as of the Closing Date no Default shall have occurred or be
continuing or would result from the consummation of the transactions
contemplated to occur on the Closing Date;

 

(f)          the Lender shall have received results of uniform commercial code
searches conducted in the office of the Secretary of State of the State of
Delaware with respect to the Obligors;

 

(g)          the Lender shall have received payment of the Closing Fee;

 

(h)          the Lender shall have received the Subordination Agreement executed
and delivered by Hercules and the Obligors.

 

(i)          the Lender shall have received a certificate of the President,
Chief Financial Officer, or Secretary of the Obligors setting forth (i)
resolutions of such Obligor’s board of directors with respect to the
authorization of such Obligor to execute and deliver this Note and to enter into
and perform the transactions contemplated herein, (ii) the officers of such
Obligor (A) who are authorized to sign this Note and (B) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Note and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the certificate of incorporation and bylaws, as amended through the Closing
Date, of such Obligor certified as being true and complete.

 

(j)          the Lender shall have received certificates of good standing as of
a recent date from the Secretary of State of the State of Delaware as to the
Obligors;

 

(k)          the Lender shall have received an opinion of counsel of Andrews
Kurth LLP, special counsel to the Obligors;

 

(l)          the Lender shall have received a copy of the written consent or
affirmative vote of the holders of at least 66-2/3% of the then outstanding
shares of Series C-1 Preferred Stock, Series C Preferred Stock and Series B
Preferred Stock of the Borrower, voting together as a single class, to the
issuance by the Borrower of this Note; and

 

(m)          The Lender shall have received such other documents, certificates
and instruments relating to this Note or the transactions contemplated hereby or
thereby as the Lender shall reasonably request.

 

7

 

 

 

7.     Representations.

 

(a)          The Borrower represents and warrants to the Lender as of Closing
Date that the representations and warranties of the Borrower set forth in
Section 5 of the Hercules LSA as in effect on the date hereof are true and
correct in all material respects as of the date of this Note.

 

(b)          Each Obligor represents and warrants that it has the legal capacity
and full power and authority to (i) execute and deliver this Note, (ii) grant to
the Lender a second-priority security interest in the Collateral (subject to
Permitted Liens), and (iii) perform all of its obligations under this Note

 

(c)          Each Obligor represents and warrants that the execution and
delivery by such Obligor of this Note and the performance by such Obligor of all
of its obligations hereunder: (i) will not violate or be in conflict with any
term or provision of (x) any Government Rule (including, without limitation, any
applicable usury or similar laws), or (y) any judgment, order, writ, injunction,
decree or consent of any court or other judicial authority applicable to such
Obligor or to its Property; (ii) will not violate, be in conflict or
inconsistent with, result in a breach of or constitute a default (with or
without the giving of notice or the passage of time or both) under any term or
provision of any document, agreement or instrument to which such Obligor is a
party; and (iii) except as specifically contemplated by this Note, will not
result in the creation or imposition of any Lien upon any of the assets and
Properties of such Obligor. This Note has been duly authorized, executed and
delivered and is a legal, valid and binding obligation of such Obligor,
enforceable against it in accordance with its respective terms and provisions,
except as such enforceability may be affected by applicable bankruptcy,
insolvency, moratorium or other similar laws affecting creditors rights
generally and the application of general principles of equity.

 

(d)          Each Obligor represents and warrants that there are no actions,
suits, investigations or proceedings (whether or not purportedly on behalf of
it) pending or, to such Obligor’s knowledge, threatened at law, in equity, in
arbitration or by or before any other authority involving or affecting: (i) such
Obligor that, if adversely determined, are likely to have a Material Adverse
Effect; (ii) any material part of its assets or Properties; or (iii) any of the
transactions contemplated in this Note. Such Obligor is not in default with
respect to any judgment, order, writ, injunction, decree or consent of any court
or other judicial authority applicable to it or its Property.

 

8.    Covenants. The Borrower hereby covenants and agrees that at all times
until the date on which the Lender shall have received indefeasible payment in
full in cash of the aggregate outstanding principal amount of the Loan plus
accrued interest on such amounts and all fees related thereto:

 

(a)          It shall not, and shall not allow any of its other Affiliates to,
use the proceeds of the Loan for any purpose other than for the payment or
reimbursement of (i) the formation of a new, indirect, wholly-owned subsidiary
of the Borrower named Glori Energy Production Inc. (“GEP”), (ii) the funding of
GEP for the purpose of allowing GEP to consummate the Acquisition, (iii) the
Closing Fee, and (iv) the Borrower’s and Lender’s legal fees incurred in
connection with this Note and the transactions described herein and Borrower’s
other closing costs.

 

8

 

 

 

(b)          It shall provide Lender with true and complete copies of all
notices, communications, financial statements, certificates, reports, filings,
budgets and other items and documents that Borrower is required to provide
Hercules under the Hercules LSA as in effect at the date hereof, in each case
promptly after provision thereof to Hercules. In addition, the Borrower shall
make available to Lender on a confidential basis (to the extent permitted by
applicable securities laws and regulations) all filings and formal communication
with the Securities and Exchange Commission, Infinity Cross Border Acquisition
Corporation and other events which may be material to the Merger.

 

(c)          It shall maintain and preserve its existence as a corporation in
the jurisdiction of its organization and remain duly qualified to do business as
a foreign corporation in all places where necessary in light of the business it
conducts and intends to conduct and the Property it owns and intends to conduct
and own and in light of the transactions contemplated by this Note.

 

(d)          Borrower shall at all times keep the Collateral free and clear from
any legal action reasonably expected to have a material adverse effect on such
Collateral or Liens whatsoever (except for Permitted Liens), and shall give
Lender prompt written notice of any such legal action affecting the Collateral,
or any Liens thereon. Borrower shall at all times keep the Intellectual Property
(as defined by reference to Section 9 below) free and clear from any Liens
(except for Permitted Liens), and shall give Lender prompt written notice of any
Liens thereon. Borrower shall cause its Subsidiaries to protect and defend such
Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such Subsidiary, and Borrower shall cause its Subsidiaries
at all times to keep such Subsidiary’s property and assets free and clear from
any legal action reasonably expected to have a material adverse effect on such
property or assets or Liens whatsoever (except for Permitted Liens), and shall
give Lender prompt written notice of any such legal action affecting such
Subsidiary’s assets. Borrower shall not agree with any Person other than
Hercules and Lender not to encumber its property.

 

(e)          It shall comply in all material respects with all Government
Rules., except for where the failure to so comply could not reasonably be
expected to result in a Material Adverse Effect.

 

(f)          It shall comply with (i) Sections 7.3, 7.10, 7.13, 7.15 and 7.16
set forth in the Hercules LSA as in effect on the date hereof and (ii) each of
the negative covenants set forth in the Hercules LSA in each case to the extent
required by the Hercules LSA as in effect on the date hereof (i.e., Sections 7.4
(Indebtedness), 7.6 (Investments), 7.7 (Distributions), 7.8 (Transfers), 7.9
(Mergers or Acquisitions), 7.11 (Corporate Changes) and 7.14 (Capital
Expenditures); provided, that the Borrower shall have the right to incur
additional unsecured indebtedness without the consent of the Lender. In
addition, in no event shall the Borrower (a) guarantee the payment of any bank
debt or similar financing extended to Glori Holding Inc. (other than with
respect to the obligations of the Borrower under the Hercules LSA) or GEP, and
(b) grant any liens or security interests on any of its assets to secure the
payment of any such debt or financing (other than liens and security interests
granted by the Borrower pursuant to the Hercules LSA).

 

9

 

 

 

9.    Security Interest.

 

(a)          As security for the prompt, complete and indefeasible payment when
due (whether on the payment dates or otherwise) of all the Borrower’s
obligations under this Note (whether now existing or hereafter arising), each
Obligor grants to Lender a security interest in all of such Obligor’s right,
title and interest in and to the following personal Property whether now owned
or hereafter acquired (collectively, the “Collateral”): (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property (but excluding thirty-five
percent (35%) of the capital stock of any foreign Subsidiary); (g) Deposit
Accounts; (h) Cash; (i) Goods, and other tangible and intangible personal
Property of such Obligor whether now or hereafter owned or existing, leased,
consigned by or to, or acquired by, such Obligor and wherever located; and, to
the extent not otherwise included, all proceeds of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing; and excluding all Intellectual Property. Each
Obligor shall not permit a Lien to exist on its Intellectual Property (other
than Permitted Liens) without the prior written consent of Lender. The
Collateral shall include all proceeds from the sale of all Intellectual Property
outside the ordinary course of business and all other rights arising out of
Intellectual Property, excluding the Intellectual Property itself.
Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the proceeds from the sale
of such Intellectual Property, at the time of a sale, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Lender’s
security interest in the sales proceeds of Intellectual Property.

 

(b)          Unless otherwise defined in this Note, capitalized terms used in
Section 9(a) shall have the respective meanings assigned to such terms in the
Hercules LSA (as in effect on the date hereof, a copy of which is attached
hereto and is incorporated by reference) and any items of classes of Collateral
referred to above not so defined shall have the meanings assigned to such terms
in the New York Uniform Commercial Code.

 

(c)          The Borrower shall use its commercially reasonable efforts no later
than 60 days after the Closing Date to (i) cause any deposit account control
agreements in effect with respect to any of Borrower’s Deposit Accounts to be
amended on terms reasonably satisfactory to the Lender to provide that Lender
shall have “control” (within the meaning of Section 9-104(a) of the New York
Uniform Commercial Code) over such Deposit Accounts effective after the Hercules
LSA has been paid in full, and (ii) cause insurance certificates to be issued to
the Lender in accordance with Section 16(b).

 

10.         Events of Default. If any of the following events, conditions or
circumstances (each, an “Event of Default”) shall occur and be continuing:

 

(a)          The Borrower shall default in the payment when due of any principal
of the Loan, or default in the payment when due of any interest on the Loan or
the Closing Fee or any other amount payable by it under this Note; or

 

(b)          Any representation or warranty made by the Borrower in this Note,
or in any certificate furnished pursuant to any such document, shall prove to
have been incorrect in any material respect as of the date made; or

 

10

 

 

 

(c)          The Borrower breaches or defaults in the performance of any
covenant or obligation under this Note (except set forth in Section 10(a)), and
(i) with respect to a default under any covenant under this Note (other than
Sections 16(a), 16(c) or 8(d), or Sections 7.6, 7.7, 7.8 7.9 or 7.16 of the
Hercules LSA as in effect on the date hereof) such default continues for more
than fifteen (15) days after the earlier of the date on which (A) Lender has
given notice of such default to Borrower and (B) Borrower has actual knowledge
of such default; or (ii) with respect to a default under any of Sections 16(a),
16(c) or 8(d), or Sections 7.6, 7.7, 7.8 7.9 or 7.16 of the Hercules LSA as in
effect on the date hereof, the occurrence of such default.

 

(d)          The Borrower (i) shall admit in writing its inability to pay its
debts as its debts become due; (ii) shall make an assignment for the benefit of
creditors, or petition or apply to any tribunal for the appointment of a
custodian, receiver or trustee for its or a substantial part of its assets;
(iii) shall commence any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution or liquidation law; (iv) shall
have had any such petition filed, or any such proceeding shall have been
commenced against it, in which an adjudication is made or order for relief is
entered or which remains undismissed for a period of forty-five (45) days;
(v) shall have had a receiver, custodian or trustee appointed for all or a
substantial part of its Property; or (vi) shall take any action effectuating,
approving or consenting to any of the events described in clauses (i) through
(v); or

 

(e)          This Note shall for any reason cease to create a valid and
perfected security interest, except as a result of the existence of Permitted
Liens, in and to the collateral purported to be subject to this Note or shall
cease to be in full force and effect or shall be declared null and void, as
applicable, or any Lien in favor of the Lender under this Note shall at any time
cease to constitute a valid and perfected Lien in the Collateral (subject to
Permitted Liens) to the Lender; or

 

(f)          An Event of Default under (and as defined in) the Hercules LSA
shall have occurred and be continuing and Hercules shall not have waived such
Event of Default; or

 

(g)          A final judgment or judgments for the payment of money in excess of
$175,000 in the aggregate shall be rendered by one or more Government
Authorities, arbitral tribunals or other bodies having jurisdiction of the
Borrower and the same shall not be discharged (or provision shall not be made
for such discharge), dismissed or stayed, within 10 days from the date of entry
of such judgment or judgments; in the case of more than one judgment within 10
days from the date of entry of the last such judgment; and

 

THEN, the Lender (i) may, by notice to the Borrower, declare the entire unpaid
principal amount of the Loan made under this Note and all other amounts payable
under this Note immediately due and payable, whereupon the same shall become and
be forthwith due and payable without presentment, demand, protest or further
notice or other formalities of any kind, all of which are hereby expressly
waived by the Borrower hereby, provided that in the case of an Event of Default
described in Section 9(d), the unpaid principal amount of the Loan under this
Note, interest and other amounts payable under this Note shall become
immediately due and payable, and (ii) may exercise any of its rights, privileges
and remedies at law or in equity with respect to the Collateral, including
without limitation, the right to collect, liquidate, sell in one or more sales,
lease or otherwise dispose of, any or all of the Collateral, in its then
condition or following any commercially reasonable preparation, in such order as
Lender may elect, and to apply the proceeds thereof in such order as Lender may
elect.

 

11

 

 

 

11.         Expenses. The Borrower agrees hereby to reimburse the Lender for all
reasonable third-party costs, expenses and charges, including, without
limitation, reasonable fees and charges of legal counsel, consultants and
advisors to the Lender incurred by the Lender in connection with the
preparation, negotiation, performance, administration or enforcement (including
in any work-out, restructuring or bankruptcy proceeding) of this Note or the
defense or prosecution of any rights of the Lender hereunder; provided, that if
the transactions described in this Note fail to close such amount shall not
exceed $25,000.

 

12.         Governing Law, Etc. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13.         ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS NOTE SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS NOTE, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND
(TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE THERETO.

 

14.         Waiver of Jury Trial. THE PARTIES HERETO IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE GOVERNMENT RULE, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

15.         Assignments. This Note shall be binding on, and shall inure to the
benefit of the parties hereto and their respective successors and assigns,
provided, however, that the Borrower may not assign or transfer its rights or
obligations under this Note without the prior written approval of the other
Lender.

 

16.         Insurance; Indemnification.

 

(a)          Coverage. Borrower shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in Borrower’s line of business, but in no event less
than set forth in this Section 16(a). Such risks shall include the risks of
bodily injury, including death, property damage, personal injury, advertising
injury, and contractual liability per the terms of the indemnification agreement
found in Section 16(c). Borrower must maintain a minimum of $2,000,000 of
commercial general liability insurance for each occurrence. Borrower has and
agrees to maintain a minimum of $2,000,000 of directors and officers’ insurance
for each occurrence and $5,000,000 in the aggregate. So long as there are any
obligations under this Note outstanding, Borrower shall also cause to be carried
and maintained insurance upon the Collateral, insuring against all risks of
physical loss or damage howsoever caused, in an amount not less than the full
replacement cost of the Collateral, provided that such insurance may be subject
to standard exceptions and deductibles. Borrower shall also carry and maintain a
fidelity insurance policy in an amount not less than $100,000 and maintain a
title insurance policy with respect to the oil and gas Properties.

 

12

 

 

 

(b)          Certificates. As provided in Section 9(c) and thereafter upon
request, Borrower shall deliver to Lender certificates of insurance that
evidence Borrower’s compliance with its insurance obligations in Section 16(a)
and the obligations contained in this Section 16(b). Borrower’s insurance
certificate shall state Lender is an additional insured for commercial general
liability, an additional insured and a lender loss payee for all risk property
damage insurance, subject to the insurer’s approval, a loss payee for fidelity
insurance, and a lender loss payee for property insurance and additional insured
for liability insurance for any future insurance that Borrower may acquire from
such insurer. Attached to the certificates of insurance will be additional
insured endorsements for liability and lender’s loss payable endorsements for
all risk property damage insurance and fidelity. All certificates of insurance
will provide for a minimum of thirty (30) days advance written notice to Lender
of cancellation. Any failure of Lender to scrutinize such insurance certificates
for compliance is not a waiver of any of Lender’s rights, all of which are
reserved.

 

(c)          Indemnity. Borrower agrees to indemnify and hold harmless the
Indemnified Persons from and against any and all claims, costs, expenses,
damages and liabilities (including such claims, costs, expenses, damages and
liabilities based on liability in tort, including strict liability in tort),
including reasonable attorneys’ fees and disbursements and other reasonable
costs of investigation or defense (including those incurred upon any appeal),
that may be instituted or asserted by a third party against and incurred by such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Note or the administration of such credit, or in
connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases claims resulting primarily from Lender’s gross negligence or willful
misconduct. “Indemnified Persons” means Lender and its officers, directors,
employees, agents, representatives and shareholders. Borrower agrees to pay, and
to save Lender harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all excise, sales or other similar
taxes (excluding taxes imposed on or measured by the net income of Lender) that
may be payable or determined to be payable with respect to any of the Collateral
or this Note.

 

17.         Miscellaneous.

 

(a)          The provisions of this Note are intended to be severable. If for
any reason any provisions of this Note shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions thereof in any
jurisdiction.

 

(b)          No amendment, modification, supplement or waiver of any provision
of this Note nor consent to departure by the Borrower therefrom shall be
effective unless the same shall be in writing and signed the Borrower and the
Lender, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. The captions and section
headings appearing in this Note are included solely for convenience of reference
and are not intended to affect the interpretation of any provision of this Note.

 

13

 

 

 

(c)          This Note shall remain in full force and effect and continue to be
effective if any petition is filed by or against either Obligor for liquidation
or reorganization, if either Obligor becomes insolvent or makes an assignment
for the benefit of creditors, if a receiver or trustee is appointed for all or
any significant part of either Obligor’s assets, or if any payment or transfer
of Collateral is recovered from Lender. This Note and the obligations hereunder
and Collateral security shall continue to be effective, or shall be revived or
reinstated, as the case may be, if at any time payment and performance of the
Loan or any transfer of Collateral to Lender, or any part thereof is rescinded,
avoided or avoidable, reduced in amount, or must otherwise be restored or
returned by, or is recovered from, Lender or by any obligee of the Loan, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment, performance, or transfer of Collateral had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, avoided,
avoidable, restored, returned, or recovered, this Note and the Secured
Obligations shall be deemed, without any further action or documentation, to
have been revived and reinstated except to the extent of the full, final, and
indefeasible payment to Lender in cash.

 

(d)          This Note and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts, and by different parties
hereto in separate counterparts, each of which when so delivered shall be deemed
an original, but all of which counterparts shall constitute but one and the same
instrument.

 

(e)          No provisions of this Note are intended, nor will be interpreted,
to provide or create any third-party beneficiary rights or any other rights of
any kind in any Person other than Lender and Obligors unless specifically
provided otherwise herein, and, except as otherwise so provided, all provisions
of this Note will be personal and solely between the Lender and the Obligors.

 

14

 

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed and
delivered as of the day and year first above written.

  



  GLORI ENERGY INC.

 

  By:     Name:     Title:           GLORI CALIFORNIA INC. (executing this Note
solely for purposes of Sections 7(b), 7(c), 7(d) and 9 above)         By:    
Name:     Title:  

 

  Address for Notices:       GLORI ENERGY INC.   Attention: Victor M. Perez,
Chief Financial Officer   4315 South Drive   Houston, Texas 77053   Facsimile:
713-237-8585   Telephone: 832-412-1432   E-mail: VPerez@glorienergy.com

  

15

 

 



  E.W. HOLDINGS INC.

 

  By:     Name:     Title:  

 

  Address for Notices:       EW Holdings Inc.   625 Cochrane Drive   Suite 801  
Markham, Ontario   L3R





 

16

 

